Application denied without prejudice to the right of petitioner to renew upon proof of noneomplianee with the order of the Commissioner and other facts showing the necessity for the enforcement of said order. (Executive Law, § 297, subd. 7; § 298; Matter of State Div. of Human Rights v. Kerpoe, Testa & O’Donnell, 34 A D 2d 1111; and see Matter of State Div. of Human Rights v. Union Carbide Corp., 34 A D 2d 636; Matter of State Div. of Human Rights v. Employers-Commercial Union Ins. Group, 33 A D 2d 273.)